Opinion by
Watts, J.
§ 1030. Affirmance on certificate refused; motion for rehearing in such case not allowed. Citation in error was served upon defendant in error April 26, 1879, citing him to answer in the court of appeals on the first Monday in April, 3880. On the 20th of May, 1879, defendant in error filed a motion in the court of appeals to affirm the judgment of the court below on certificate. That motion was overruled, and defendant in error filed this motion for a rehearing thereon. Held, 1. The motion to affirm on certificate was properly overruled by the court of appeals, because it was made at a term of the court prior to that to which the defendant in error had been cited to appear. 2. The motion to affirm, when overruled, had subserved the purposes for which the law allows such motions to be made, and if defendant in error desired to make a motion to affirm on certificate at the proper term of court, it should have been a new and independent motion then filed, and the action of the court thereon asked.
Motion for rehearing’ refused.